DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments filed on March 10, 2022. 
Claims 1-8, 10-18 and 20 are currently pending and have been examined. 
Claims 9 and 19 have been canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-057543, filed on March 26, 2020.
Response to Amendment
The drawing objection is withdrawn according to corrections to FIG.3 replacing non-English language with respect to reference numeral 400b.
The specification objection is withdrawn according to corrections to paragraph [0030] regarding grammatical errors.
Response to Arguments
Applicant’s arguments, see reply page 23, filed March 10, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 102 rejections of claims 1-8, 11-19 and 20 have been withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance. Accordingly, the 103 rejection of claim 10 is also withdrawn.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a system for reducing vibration of a workpiece held by a robot manipulator where reduction frequency components are changed by three distinct movable areas. The closest prior art, Toshimitsu (US Pub No. 20180281185) discloses specifically two consecutive movements where two different frequency components are reduced from the control signals to limit vibrations in a robot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-8, 11-19 and 20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664